Case 1:18-cv-01395-CFC-CJB Document 161 Filed 06/16/20 Page 1 of 5 PageID #: 3560




                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF DELAWARE

  BIODELIVERY SCIENCES INTERNATIONAL, )
  INC. and                            )
  ARIUS TWO, INC.,                    )
                                      )
                   Plaintiffs,        )
                                      )
              v.                      )        C.A. No. 18-1395 (CFC)
                                      )
  ALVOGEN PB RESEARCH & DEVELOPMENT )         PUBLIC VERSION
  LLC, ALVOGEN MALTA OPERATIONS LTD., )
  ALVOGEN PINE BROOK LLC, ALVOGEN,    )
                                              Confidential Version Filed: June 4, 2020
  INC. and ALVOGEN GROUP, INC.,       )
                                              Public Version Filed: June 16, 2020
                                      )
                   Defendants.        )
                                      )

          LETTER TO THE HONORABLE CHRISTOPHER J. BURKE FROM
             JEREMY A. TIGAN REGARDING DISCOVERY DISPUTES
Case 1:18-cv-01395-CFC-CJB Document 161 Filed 06/16/20 Page 2 of 5 PageID #: 3561




  OF COUNSEL:                         MORRIS, NICHOLS, ARSHT & TUNNELL LLP
                                      Jack B. Blumenfeld (#1014)
  Charles E. Lipsey                   Jeremy A. Tigan (#5239)
  FINNEGAN, HENDERSON, FARABOW,       1201 N. Market Street
   GARRETT & DUNNER, LLP              P.O. Box 1347
  Two Freedom Square                  Wilmington, DE 19899-1347
  11955 Freedom Drive                 (302) 658-9200
  Reston, VA 20190-5675               jblumenfeld@mnat.com
  (571) 203-2700                      jtigan@mnat.com

  Jennifer S. Swan                    Attorneys for Plaintiffs
  Jeffrey D. Smyth
  FINNEGAN, HENDERSON, FARABOW,
   GARRETT & DUNNER, LLP
  Stanford Research Park
  3300 Hillview Avenue
  Palo Alto, CA 94304-1203
  (650) 849-6600

  Howard W. Levine
  Justin J. Hasford
  Michael R. Galgano
  Daniel G. Chung
  Bonnie Fletcher Price
  Daniele San Román
  FINNEGAN, HENDERSON, FARABOW,
   GARRETT & DUNNER, LLP
  901 New York Avenue, NW
  Washington, DC 20001-4413
  (202) 408-4000

  June 4, 2020
Case 1:18-cv-01395-CFC-CJB Document 161 Filed 06/16/20 Page 3 of 5 PageID #: 3562




  Dear Judge Burke:
          Fact discovery in this case closed on February 3, 2020. And although fact discovery was
  briefly extended to March 27, 2020, the extension was for the limited purpose of completing
  “outstanding discovery issues.” (D.I. 126.) Alvogen, however, has used the extension as an excuse
  to inject new § 112 defenses and prior art references into this case, waiting until the last day of the
  extension period to serve amended contentions. Alvogen claims that its new theories and reliance on
  new prior art is timely. But this is not the first time Alvogen has belatedly added new invalidity
  grounds. Your Honor previously found that Alvogen’s addition of § 112 defenses based on the
  “layer” terms on February 3, the last day of the original fact discovery period, was “untimely.”
  (D.I. 143.) Accordingly, given Your Honor’s ruling, Alvogen cannot credibly claim that its attempt
  to add new theories and prior art nearly two months later, on March 27, 2020, is somehow timely or
  diligent.
          Nor can Alvogen demonstrate any justification to excuse its delay. The extended discovery
  period did not reveal any new discovery that would warrant Alvogen amending its invalidity
  contentions. Rather, the prior art references that were added were available to Alvogen well before
  the close of fact discovery. And the § 112 theories are written description contentions based on the
  ’539 patent specification and prosecution history Alvogen has been aware of for at least two years.
  Accordingly, BDSI respectfully requests that the Court strike Alvogen’s late disclosed § 112
  contentions and prior art references.
  I.     BACKGROUND
          Alvogen served its initial invalidity contentions on May 29, 2019. (Ex. 1.) These
  contentions included numerous grounds for invalidity based on § 112, including lack of written
  description, enablement, and indefiniteness. (Id. at 152-62, 206-14, 253-73.) The contentions also
  referred to over 80 prior art references. (Id. at 26-117.)
          Fact discovery closed on February 3, 2020. (D.I. 126.) That evening, Alvogen served
  supplemental invalidity contentions adding § 112 defenses based on the Court’s claim construction
  of the “layer” terms. (D.I. 135, Ex. 6.) BDSI sought relief from Your Honor to strike Alvogen’s
  newly added § 112 contentions. (D.I. 135.) Although the new contentions were deemed “untimely”
  and a “surprise[]” to BDSI, after analyzing the Pennypack factors Your Honor declined to strike the
  contentions. (D.I. 143.)
          Fact discovery was subsequently extended through March 27, 2020, but the parties agreed,
  and the Court ordered, that the extended discovery period “shall only be for the completion of
  outstanding discovery issues.” (D.I. 126 at ¶ 2.) Nevertheless, on the last day of the extended
  discovery period Alvogen served what it referred to as its “final” invalidity contentions, again adding
  new invalidity grounds and theories. (Ex. 2.) Alvogen stated that it included “additional references,
  information and/or arguments based on Alvogen’s ongoing investigation into the validity of the
  asserted patents.” (Id. at 6.)
          Alvogen now seeks to assert 18 new prior art references in its invalidity contentions,
  including U.S. patent and patent application publications, non-patent literature, and Suboxone®
  sublingual film and Bunavail® buccal film products. (Id. at 6-7, 151-64). Alvogen identifies this
  “additional” prior art in Sections III.VVVV. – III.MMMMM. of the invalidity contentions. (Id.)
  And for the first time, Alvogen purports to add entirely new § 112 theories as “additional” arguments
  in Section VI.D.11. of its invalidity contentions. (Id. at 6-7, 402-03.) Alvogen asserts that the ’539
Case 1:18-cv-01395-CFC-CJB Document 161 Filed 06/16/20 Page 4 of 5 PageID #: 3563

  The Honorable Christopher J. Burke
  June 4, 2020
  Page 2

  patent does not reasonably convey to one of ordinary skill in the art that the inventors possessed the
  claimed “mild or moderate common opioid adverse effects, or no common opioid adverse effects”
  feature because the ’539 patent identifies that patients experienced “severe” adverse effects. (See id.
  at 402.) Alvogen further contends that the ’539 patent provides no guidance to one of ordinary skill
  in the art on how to optimize study results such that the “subject treated experiences mild or
  moderate common opioid adverse effects, or no common opioid adverse effects.” (See id. at 403.)
  Alvogen does not, however, articulate any reason for its delay in asserting these § 112 theories, let
  alone point to any new discovery obtained in February or March to justify the late supplement.
          On April 24, 2020, BDSI requested that Alvogen withdraw the new prior art references and
  belated § 112 contentions. (Ex. 3.) During a meet-and-confer on May 18, 2020, Alvogen refused to
  withdraw its late contentions, insisting its contentions were “timely.” It also failed to explain why it
  raised the defenses so late.
  II.    ARGUMENT
          Contrary to Alvogen’s assertions, its new § 112 theories are far from timely. Indeed, as Your
  Honor previously found, Alvogen’s “invalidity contentions still were required to be timely
  supplemented,” and Alvogen’s addition of new invalidity theories on February 3 “were not.”
  (D.I. 143.) For the same reasons, Alvogen’s attempts to further add new § 112 defenses and prior art
  references on March 27—almost two months later—are also untimely.
          Alvogen cannot demonstrate any legally sufficient excuse for its belated invalidity grounds;
  they should have been raised months ago. Alvogen has long had the necessary information to raise
  these new arguments but simply delayed in doing so. All of the new prior art references were
  available to Alvogen well before the February 3 close of fact discovery. In fact, BDSI produced one
  of the references (the Aframian reference) on July 17, 2019, more than eight months ago, and
  another reference (U.S. 2011/0033541) was cited on the faces of the ’843 and ’539 patents. As for
  the new § 112 defenses, Alvogen relies on only the ’539 patent specification and prosecution history.
  None of these new prior art references or § 112 theories are based on the recent discovery of material
  information. Indeed, during the parties’ meet-and-confer, Alvogen was unable to point to any new
  discovery learned during the extension period that would now warrant asserting the new prior art and
  § 112 contentions.
          Because fact discovery under the scheduling order ended on February 3, 2020, Alvogen was
  required to make a showing of “good cause” and diligence to add the new theories, which it has
  failed to do. See St. Clair Intellectual Prop. Consultants, Inc. v. Matsushita Elec. Indus. Co., Ltd.,
  No. 04-1436-LPS, 2012 WL 1015993, at *5-7 (D. Del. Mar. 26, 2012); Silver State Intellectual
  Techs., Inc. v. Garmin Int’l, Inc., 32 F. Supp. 3d 1155, 1166 (D. Nev. 2014) (striking new § 112
  contentions for lack of diligence where defendant could not demonstrate what “opened the door to
  the amended legal arguments of invalidity” or why defendant “could not have anticipated these
  invalidity contentions”). Alvogen has had access to everything it needed to make these arguments
  months, or even years, ago, and there is no justification for its delay.
          Further, the Pennypack factors favor precluding Alvogen from relying on its untimely
  contentions. Although fact discovery was extended through March 27, the extension was only to
  complete unfinished discovery. The extension did not permit the parties to raise completely new
  theories or assert new prior art, as Alvogen attempts to do here. This alone is grounds to strike
Case 1:18-cv-01395-CFC-CJB Document 161 Filed 06/16/20 Page 5 of 5 PageID #: 3564

  The Honorable Christopher J. Burke
  June 4, 2020
  Page 3

  Alvogen’s untimely contentions. See, e.g., Praxair, Inc. v. ATMI, Inc., 231 F.R.D. 457, 464 (D. Del.
  2005) (applying the Pennypack factors and striking invalidity defenses based on new prior art
  references disclosed during discovery extension period because the extension “was to bring closure
  to open discovery issues, not to open new discovery issues”), rev’d and remanded on other grounds,
  543 F.3d 1306 (Fed. Cir. 2008); Bridgestone Sports Co. Ltd. v. Acushnet Co., No. 05-132-JJF, 2007
  WL 521894, at *4 (D. Del. Feb. 15, 2007) (precluding defendant from relying on untimely disclosed
  prior art references under the Pennypack factors where “any lack of diligence by [defendant] is
  insufficient to excuse its delay”).
           BDSI would be prejudiced by allowing Alvogen to rely on these untimely defenses because
  they were improperly raised two months after fact discovery closed, precluding BDSI from
  conducting additional fact discovery to formulate a proper response. See Bridgestone, 2007 WL
  521894 at *5; Fairchild Semiconductor Corp. v. Power Integrations, Inc., No. 12-540-LPS, 2015
  WL 1883960, at *2 n.2 (D. Del. Apr. 24, 2015). Concerning the “willfulness” factor, this is not the
  first time Alvogen has delayed raising new invalidity theories and positions, and Alvogen has not
  offered any explanation why it raised these theories and prior art references so late. See Guardant
  Health, Inc. v. Found. Med., Inc., No. 17-1616-LPS-CJB, D.I. 423 (D. Del. April 28, 2020)
  (precluding use of a late-disclosed witness and noting that “this is the second time that the Court has
  found that FMI made late disclosures in violation of Rule 26(a)(1)(A)”) (attached as Exhibit 4). And
  finally, prior to March 27, Alvogen already served some 400 pages of invalidity contentions,
  including the 80-plus prior art references disclosed in its initial contentions—it need not rely on
  belated theories and prior art. As Your Honor has stated, “though the Pennypack factors may be
  very forgiving, they are not a sieve.” Id. The new theories and prior art references should be
  stricken.
                                                 Respectfully,

                                                 /s/ Jeremy A. Tigan

                                                 Jeremy A. Tigan (#5239)

  cc:    All Counsel of Record (via CM/ECF and e-mail)
